EXHIBIT 10.2

 

EXECUTION

 

MSR PORTFOLIO DEFENSE AGREEMENT

 

This MSR Portfolio Defense Agreement (the “Agreement”), dated as of June 16
2017, is entered into by and between PHH Mortgage Corporation, a New Jersey
corporation (the “Subservicer”), and New Residential Mortgage LLC, a Delaware
limited liability company (the “MSR Owner”).

 

WHEREAS, the Subservicer and the MSR Owner have entered into that certain
Agreement for the Purchase and Sale of Servicing Rights, dated as of
December 28, 2016 (the “Purchase Agreement”), and that certain Flow Mortgage
Loan Subservicing Agreement, dated as of December 28, 2016 (the “Subservicing
Agreement”);

 

WHEREAS, the Subservicing Agreement shall become effective in accordance with
its terms;

 

WHEREAS, assuming the Subservicing Agreement becomes effective, the Subservicer
and the MSR Owner may enter into one or more Retention Agreements (as defined
therein) pursuant to Section 12.03 of the Subservicing Agreement; and

 

WHEREAS, this Agreement constitutes a Retention Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein and for other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                              Definitions. For purposes of this
Agreement, capitalized terms used herein but not otherwise defined shall have
the respective meanings set forth in the Subservicing Agreement.  The following
capitalized terms, unless the context otherwise requires, shall have the
respective meanings set forth below:

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing standards, policies and practices that are in
accordance with (i) accepted and prudent mortgage servicing practices (including
collection procedures) that are consistent with generally accepted mortgage
servicing practices with respect to a mortgage loan of that type, (ii) the terms
of the related Mortgage Loan Documents, and (iii) Applicable Requirements (as it
relates to the servicing of Mortgage Loans).

 

“Action” shall mean any action, suit, inquiry, proceeding, investigation, claim,
or litigation by or before any Governmental Entity related to the Defended
Loans, the Servicing Rights or this Agreement.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

“Additional Loan” has the meaning set forth in Section 3.02(b).

 

“Agency”:  Fannie Mae, Freddie Mac, FHA, VA, USDA or HUD, as applicable.

 

“Agency Consent” shall mean the written consent of the applicable Agency in
compliance with the applicable Agency Guidelines, to the transfer of the
applicable Servicing Rights from Subservicer to MSR Owner and to permit
Subservicer to act as subservicer for the related Mortgage Loans.

 

“Agency Delivery Date” shall mean, on or prior to January 1, 2018, the date of
the Agency’s change of servicer identification with respect to a Defended Loan,
and, after January 1, 2018, the Co-Issue Date.

 

“Agency Guidelines”:  The Fannie Mae Guide, the Freddie Mac Guide, or comparable
servicing guidelines issued by the Federal Housing Administration, the VA or the
USDA, (in each case, including but not limited to the applicable Agency manuals,
handbooks, bulletins, circulars, announcements, issuances, releases, letters,
correspondence and other instructions) or any servicing agreement, in each case
to the extent applicable to any Mortgage Loan or REO Property.

 

“Applicable Requirements” has the meaning set forth in the Purchase Agreement.

 

“Assignments of Mortgage Instruments” shall mean a written instrument that, when
recorded in the appropriate office of the local jurisdiction in which the
related Mortgaged Property is located, will reflect the transfer of the Mortgage
Instrument identified therein from the transferor to the transferee named
therein. With respect to any MERS Mortgage Loan, an Assignment of Mortgage
Instrument shall include a notice of transfer sufficient under the governing
instruments of MERS to reflect a transfer of the Mortgage Loan.

 

“Co-Issue Basis” shall mean a transfer of Servicing Rights by the Subservicer to
the MSR Owner concurrently with the Subservicer selling and transferring the
related Defended Loan to the applicable Agency, in each case, in accordance with
Agency Guidelines.

 

“Co-Issue Date” shall mean the date of the transfer of Servicing Rights by the
Subservicer to the MSR Owner concurrently with the Subservicer selling and
transferring the related Defended Loan to the applicable Agency, in each case,
in accordance with Agency Guidelines.

 

“Confidential Information” means any and all the proprietary, confidential and
non-public information or material relating to the business (including business
practices) of a Person (or its clients), information regarding the financial
condition, operations and prospects of MSR Owner or Subservicer, and any other
information that is disclosed to one party by or on behalf of the other party or
any of their respective Affiliates or representatives, either directly or
indirectly, whether or not reduced to writing or other tangible expression,
whether exchanged before or after the date of this Agreement, and contained in
any medium, which such entity considers to be non-public, proprietary or
confidential.  Confidential Information includes (but is not limited to) all
(i) information relating to research and development, discoveries, formulae,
inventions, policies, guidelines, displays, specifications, drawings, codes,
concepts, practices, improvements, processes, know-how, patents, copyrights,
trademarks, trade names, trade secrets, and any

 

2

--------------------------------------------------------------------------------


 

application for any patent, copyright or trademark; (ii) descriptions, financial
and statistical data, business plans, data, pricing, reports, business
processes, recommendations, accounting information, identity of suppliers,
business relationships, personnel information, technical specifications,
computer hardware or software, information systems, customer lists, costs,
product concepts and features, corporate assessments strategic plans, services,
formation of investment strategies and policies, other plans, or proposals, and
all information encompassed in the foregoing and (iii) information relating the
amount, characteristics or performance of the Mortgage Loans or any economic or
noneconomic terms of this Agreement.  Information relating to such Person’s
consultants, employees, clients, customers, members, investors, vendors,
research and development, software, financial condition or marketing plans is
also considered Confidential Information.

 

“Contested Enforcement Action” shall mean any enforcement action, litigation or
other adversary proceedings brought in respect of any Defended Loans or the
related Servicing Rights, to the extent relating to any period of time prior to
the related Agency Delivery Date, in each case arising out of the breach by the
Subservicer of Applicable Requirements.

 

“Contested Litigation” shall mean any non-routine Action relating to any
Defended Loans or the related Servicing Rights that has been commenced prior to
the related Agency Delivery Date, including, without limitation, class actions,
counterclaims, adversary proceedings, sanction or contempt proceedings, show
cause orders, appeals and lawsuits, in each case arising out of the breach by
the Subservicer of Applicable Requirements.

 

“Custodial Funds” shall mean all funds held by or on behalf of Subservicer with
respect to the Mortgage Loans, including all principal and interest funds and
any other funds due to the applicable Agency, buydown funds, funds for the
payment of taxes, assessments, insurance premiums, ground rents and similar
charges, funds from hazard insurance loss drafts and other mortgage escrow and
impound amounts (including interest accrued thereon for the benefit of the
Mortgagors under the Mortgage Loans, if required by Applicable Requirements)
maintained by or in the control of Subservicer relating to the Mortgage Loans.

 

“Data Tape” has the meaning set forth in Section 3.03(a).

 

“Defended Loans” shall mean any New Mortgage Loans or Additional Loans for which
the related Servicing Rights have been (or shall be) assigned by the Subservicer
to the MSR Owner pursuant to this Agreement.

 

“Document Custodian” shall mean, as to each of the Subservicer and the MSR
Owner, the Person engaged by each such party for the retention of the Legal
Documents and other documents required to be retained by the Document Custodian.

 

“Effective Date” has the meaning set forth in Section 2.01.

 

“Eligible Loans” means any Ginnie Mae Mortgage Loan, Fannie Mae Mortgage Loan or
Freddie Mac Mortgage Loan (including VA, FHA and USDA loan types) which, in each
case, does not violate and/or breach any of the representations and warranties
under this Agreement

 

3

--------------------------------------------------------------------------------


 

(including, without limitation, the representations and warranties set forth in
Section 3.02(c)).

 

“Ginnie Mae” shall mean the Government National Mortgage Association or any
successor thereto.

 

“Ginnie Mae Guide”:  The Ginnie Mae Mortgage-Backed Securities Guide and all
amendments, appendices, or additions thereto, in addition to the contracts
(including, without limitation, any related guaranty agreement, master servicing
agreement, master agreement for servicer’s principal and interest custodial
account, master agreement for servicer’s escrow custodial account, master
custodial agreement, schedule of subscribers and Ginnie Mae guaranty agreement
or other agreement or arrangement), and all applicable rules, regulations,
communications, memoranda and other written directives, procedures, manuals,
guidelines, and any other information or material incorporated therein, defining
the rights and obligations of Ginnie Mae and Subservicer, in each case, with
respect to the related Defended Loan.

 

“Ginnie Mae Mortgage Loan” shall mean a mortgage loan that serves as collateral
for mortgage-backed securities on which the payment of principal and interest is
guaranteed by Ginnie Mae.

 

“Governmental Entity” shall mean any governmental or regulatory (including stock
exchange) body, agency, court, commission, instrumentality, authority or other
legislative, executive or judicial entity.

 

“Legal Documents” has the meaning set forth in the Purchase Agreement.

 

“Locked Mortgage Loan” means a Mortgage Loan as to which the related interest
rate lock occurred prior to the related Sale Date and the origination of the
related new mortgage loan occurred on or after the related Sale Date.

 

“MERS Mortgage Loan” shall mean any Mortgage Loan as to which MERS, or its
designee, is the mortgagee of record, pursuant to the related Mortgage
Instrument or an Assignment of Mortgage Instrument, as nominee or agent for the
holder from time to time of the Mortgage Note.

 

“Mortgage File” has the meaning set forth in the Purchase Agreement.

 

“Mortgage Instrument” shall mean any deed of trust, security deed, mortgage,
security agreement or any other instrument which constitutes a lien on real
estate (or shares of stock in the case of cooperatives) securing payment by a
Mortgagor of a Mortgage Note.

 

“Mortgage Loan Documents” shall mean the Mortgage Instruments and Mortgage
Notes.

 

“Mortgage Loan Reporting Date” means, with respect to each calendar month in
which the Subservicer originates one or more New Mortgage Loans and/or Defended
Loans, the tenth (10th)  day of the immediately succeeding calendar month.

 

“National Law Firm” means a national law firm in the United States with
recognized expertise in mortgage finance and consumer regulatory matters,
including but not limited to

 

4

--------------------------------------------------------------------------------


 

[***].

 

“New Mortgage Loan” has the meaning set forth in Section 3.02(b).

 

“Non-MERS Mortgage Loan” shall mean a Mortgage Loan other than a MERS Mortgage
Loan.

 

“Pool” shall mean one or more Mortgage Loans which have been aggregated pursuant
to the requirements of the applicable Agency.

 

“Portfolio” means, except as set forth in this Agreement, all of the Eligible
Mortgage Loans as to which the Subservicer is providing services under the
Subservicing Agreement.

 

“Pricing Multiple” means, with respect to a Product Group, an amount equal to
[***].

 

“Prior Mortgage Loan” means, with respect to any New Mortgage Loan, the related
Mortgage Loan in the Portfolio which the Subservicer refinanced hereunder to
originate such New Mortgage Loan.

 

“Product Group” means, with respect to any Defended Loan or Prior Mortgage Loan,
as applicable, (a) if the Defended Loan or Prior Mortgage Loan, as applicable is
a fixed rate loan with a greater than or equal to [***] year term, “Long Fixed;”
(b) if the Defended Loan or Prior Mortgage Loan, as applicable is a fixed rate
loan with a less than [***] year term, “Short Fixed” and (iii) otherwise, “ARM.”

 

[***]

 

“Purchase Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Refinanced Locked Mortgage Loan” means, with respect to any Locked Mortgage
Loan, the new mortgage loan that caused the repayment of the related Locked
Mortgage Loan or that was a purchase money mortgage loan.

 

[***]

 

“Retained Mortgage Loan” has the meaning set forth in Section 3.02(a).

 

“Servicing Agreement” shall mean, with respect to any Mortgage Loan, the fully
executed contracts (including any pooling agreement, servicing agreement,
custodial agreement or other agreement or arrangement) defining the rights and
obligations of the Subservicer.

 

“Servicing Rights Reimbursement Price” shall mean the sum of the following:
(a) [***] multiplied by the unpaid principal balance of the related New Mortgage
Loan at origination; plus (b) the related outstanding, unreimbursed Advances
made by the MSR Owner or purchased by the MSR Owner under the Purchase Agreement
with respect to the related Prior Mortgage Loan.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

“Subservicing Agreement” has the meaning indicated in the recitals to this
Agreement.

 

“Trailing Loan Documents” shall mean the Mortgage Loan Documents that are
required by the Agency pursuant to Applicable Requirements and Agency Guidelines
to be part of the Mortgage File that, as of the time of reference, are (i) in
the custody of counsel in accordance with Applicable Requirements, (ii) have
been submitted for recording and have not yet been returned by the applicable
recording office or (iii) have not been provided by the issuing entity in the
case of a final title policy.

 

[***]

 

[***]

 

Section 1.02                           General Interpretive Principles. For
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires:

 

(a)                                 The terms defined in this Agreement have the
meanings assigned to them in this Agreement and include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other gender;

 

(b)                                 Accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles;

 

(c)                                  References herein to “Articles,”
“Sections,” “Subsections,” “Paragraphs,” and other subdivisions without
reference to a document are to designated Articles, Sections, Subsections,
Paragraphs and other subdivisions of this Agreement;

 

(d)                                 A reference to a Subsection without further
reference to a Section is a reference to such Subsection as contained in the
same Section in which the reference appears, and this rule shall also apply to
Paragraphs and other subdivisions;

 

(e)                                  The words “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular provision; and

 

(f)                                   The term “include” or “including” shall
mean without limitation by reason of enumeration.

 

ARTICLE II

 

EFFECTIVENESS; COVENANTS

 

Section 2.01                               Effectiveness.  This Agreement shall
become effective immediately upon the effectiveness of the Subservicing
Agreement (the “Effective Date”).

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

Section 2.02                             Agency Consents.

 

(a)                                 The transfer and assignment of the related
Servicing Rights for each Defended Loan and the appointment of Subservicer as
subservicer for the related Defended Loan are subject to approval by the
applicable Agency on or before the applicable Agency Delivery Date.  In
accordance with the Applicable Requirements, Subservicer shall undertake
commercially reasonable efforts to obtain the Agency Consents in a timely manner
with respect to the transfer of related Servicing Rights for each Defended Loan
from Subservicer to MSR Owner and the appointment of Subservicer as subservicer
for the related Defended Loan as of the related Agency Delivery Date.  MSR Owner
shall provide such assistance to Subservicer and enter into such letter
agreements and certifications as reasonably requested by Subservicer, including
the provision of such information regarding MSR Owner and its business as
requested by any Agency.  Subservicer shall pay any and all fees and costs
charged by each Agency to secure Agency Consents for the related transactions
described hereunder, including fees to the applicable Agency for the transfer of
the Servicing Rights for each Defended Loan in accordance with the Applicable
Requirements (“Required Consent Fees”).  If applicable, Subservicer shall
prepare and deliver to HUD the required electronic notification of the transfer
of the related Servicing Rights for each Defended Loan from Subservicer to MSR
Owner.

 

(b)                                 Until such Agency Consent is received and
the related Agency Delivery Date occurs with respect to any Servicing Rights for
each Defended Loan:

 

(i)                                     Subservicer shall service the related
Defended Loans in material compliance with Applicable Requirements and shall
pay, perform and discharge all of the rights, obligations and duties with
respect to the related Servicing Agreements; and

 

(ii)                                  without MSR Owner’s written consent,
Subservicer shall not cause any Servicing Agreement for any Defended Loan to be
amended in any material respect; it being understood that the termination or
expiration of any Servicing Agreement in accordance with its terms shall not
constitute an amendment.

 

Section 2.03                             Document Custodian; Transfer of Custody
of Mortgage Files; Assignments and Related Matters.

 

(a)                                 Transfer of Custody of Legal Documents.  MSR
Owner shall use Subservicer’s Document Custodian for the custody of the related
Legal Documents and any other documents held by the Document Custodian in
respect of the related Defended Loans, under terms mutually agreed upon by MSR
Owner and the Document Custodian.

 

(b)                                 Document Custodian.  MSR Owner shall be
responsible for all ongoing fees and costs charged by its Document Custodian
after the related Agency Delivery Date.

 

(c)                                  Assignments and Related Matters.  Only if
(A) expressly required by Applicable Requirements, (B) determined by the MSR
Owner to be advisable after reasonable consultation with the applicable servicer
or subservicer, then at the MSR Owner’s prior written direction or (C) nominal
title is held in Subservicer’s name (or the name of an affiliate of
Subservicer), the Subservicer shall, at its expense and in compliance with all
Applicable Requirements in all material respects, (i) prepare and record or
cause to be prepared and recorded, as required by the applicable Agency, all
prior intervening Assignments of Mortgage

 

7

--------------------------------------------------------------------------------


 

Instruments related to the Defended Loans; (ii) prepare or cause to be prepared
Assignments of Mortgage Instruments from Subservicer to MSR Owner related to the
Defended Loans; and (iii) endorse or cause to be endorsed the Mortgage Notes in
blank without recourse or as otherwise required by the applicable Agency. 
Subservicer shall deliver to the Document Custodian all original recorded
Assignments of Mortgage Instruments for the related Defended Loans promptly upon
receipt of same from the applicable recording office or otherwise.

 

In respect of any Defended Loans which are MERS Mortgage Loans, only if
(A) expressly required by Applicable Requirements, (B) determined by the MSR
Owner to be advisable after reasonable consultation with the applicable servicer
or subservicer, then at the MSR Owner’s prior written direction, the Subservicer
shall, at the Subservicer’s expense and in compliance with all Applicable
Requirements and Accepted Servicing Practices or (C) if nominal title is held in
Subservicer’s name (or the name of an affiliate of Subservicer), Subservicer
shall, at Subservicer’s expense, take such actions as are necessary to cause MSR
Owner to be clearly identified as the servicer of each such MERS Mortgage Loan
on the records of MERS for purposes of the system of recording transfers of
servicing of mortgage loans maintained by MERS and make such other changes to
the applicable MERS registration information as is required under Applicable
Requirements.  MSR Owner shall accept any such transfer of servicer or
beneficial interest initiated by Subservicer within the MERS system.

 

If requested by MSR Owner, Subservicer will register with MERS any Defended Loan
that is a Non-MERS Mortgage Loan as of the related Agency Delivery Date (and
eligible to be a MERS Mortgage Loan), in MSR Owner’s name.  The MSR Owner will
bear any and all costs and expenses associated with the MERS registration on any
such Defended Loans.  In connection with each such Defended Loan, if such
Defended Loan has been assigned to Subservicer, in lieu of any Assignment of
Mortgage Instrument contemplated above in this Section 2.03(c), Subservicer
will, at Subservicer’s expense, prepare and record an Assignment of Mortgage
Instrument from Subservicer to MERS.

 

(d)                                 Delivery of Trailing Loan Documents.  As
soon as practicable after each Agency Delivery Date, Subservicer shall deliver
to the Document Custodian complete and correct versions of each of the Trailing
Loan Documents required to be included in the Mortgage File related to the
Servicing Rights for each Defended Loan transferred on such Agency Delivery
Date; provided, however, that in the case of a Mortgage Instrument or Assignment
of Mortgage Instrument that Subservicer has delivered to the applicable
recorder’s office in a timely manner that has not yet been returned by such
recorder’s office solely due to a delay by such recorder’s office, Subservicer
shall have such additional time to obtain and deliver such documents and the
final title policy (if such receipt of such document from the title insurer is
delayed due to missing Mortgage Instrument or Assignment of Mortgage Instrument
recording information) as is necessary.

 

Section 2.04                             Undertakings by Subservicer.

 

(a)                                 Custodial Fund Interest and Reporting. 
Without limiting Subservicer’s other rights as the owner of the Servicing Rights
for each Defended Loan prior to the related Agency Delivery Date, Subservicer be
entitled to all interest accrued on Custodial Funds (except to the extent
required to be paid to the related Mortgagor under Applicable Requirements)
through the applicable Agency Delivery Date, exclusive.  Subservicer shall be
responsible,

 

8

--------------------------------------------------------------------------------


 

without any right of reimbursement from the MSR Owner, for the payment to the
applicable Mortgagor of any interest on Custodial Funds accrued through the
applicable Agency Delivery Date, exclusive, to the extent interest with respect
to Custodial Funds is required to be paid under the Applicable Requirements for
the benefit of such Mortgagor under the related Defended Loan.

 

(b)                                 Internal Revenue Service Reporting. 
Subservicer shall be responsible for, at its sole cost and expense, preparing
and filing with the Internal Revenue Service all reports, forms, notices and
filings required by the Internal Revenue Code and rules, regulations and
interpretations thereunder in connection with the Servicing Rights and Defended
Loans with respect to events that occurred prior to the applicable Agency
Delivery Date thereof, including, the reporting of all interest paid by
Subservicer for the account of Mortgagors under the Defended Loans.

 

Section 2.05                             Payment of Costs.  Except as otherwise
provided herein: (a) Subservicer shall be responsible for all fees, costs,
expenses and other amounts payable to or with respect to (i) the Required
Consent Fees, (ii) the transfer of the Servicing Rights for each Defended Loan,
(iii) the delivery of the Mortgage Files related to the Defended Loans, (iv) the
transfer of the Custodial Funds related to the Defended Loans as of each Agency
Delivery Date, (v) preparing and recording individual Assignments of Mortgage
Instruments to MSR Owner and preparing individual Assignments of Mortgage
Instruments to the Agency, in each case, with respect to each Defended Loans and
if required by applicable Agency Guidelines, (vi) in respect of Defended Loans
which are MERS Mortgage Loans, processing transfers of servicing from
Subservicer to MSR Owner with MERS, (vii) the electronic notification to HUD of
the transfer of the Servicing Rights for each Defended Loan (if applicable),
(viii) its advisors, consultants, accountants, attorneys and Document Custodian,
and (ix) Subservicer’s performance of its obligations under this Agreement and
(b) MSR Owner shall be responsible for the fees, costs, expenses and other
amounts payable to or with respect to (i) its advisors, consultants,
accountants, attorneys, (ii) its Document Custodian (including the Document
Custodian’s fees and costs for any Agency-required recertifications or review
and reporting of Trailing Loan Documents related to the Defended Loans), and
(iii) MSR Owner’s performance of its obligations under this Agreement.

 

Section 2.06                             Final Certification and
Recertification.  MSR Owner shall cause the Document Custodian to promptly
review, at MSR Owner’s expense, all Mortgage Loan Documents related to the
Defended Loans and provide Subservicer with a missing/defective document
exception report promptly following the applicable Agency Delivery Date and, on
a monthly basis thereafter, MSR Owner shall or shall cause its Document
Custodian to deliver to Subservicer and MSR Owner a list of the related Defended
Loans (for which the related Servicing Rights were sold on such Agency Delivery
Date) as to which the related Legal Documents have not been provided in full
(the “Exceptions List”).  Subservicer agrees that in connection with the final
certification and/or recertification of any Pool or Defended Loan, Subservicer,
at Subservicer’s expense, shall deliver to the Document Custodian all documents
required for such final certification and/or recertification.  No later than the
tenth (10th) Business Day of each full calendar month following the delivery of
the Exceptions List, MSR Owner shall cause the Document Custodian to provide to
Subservicer status reports, document tracking reports and other related
information that evidences that Subservicer is delivering documents, clearing
exceptions and taking all other necessary actions in such manner as to permit
final certification and/or recertification, as the case may be, as required
under Applicable

 

9

--------------------------------------------------------------------------------


 

Requirements with respect to all Defended Loans.  Subservicer and MSR Owner
shall cooperate with each other and shall use commercially reasonable efforts to
obtain recertification waivers from each of Ginnie Mae, Fannie Mae and Freddie
Mac, as applicable.  If MSR Owner or its designee or the Document Custodian
returns a Defended Loan required for final certification and/or recertification
to Subservicer for correction or missing information, Subservicer, at its own
cost and expense, shall promptly correct such Mortgage Loan Document related to
the Defended Loans, insert the appropriate information, record such document if
required, and return the document to MSR Owner, its designee or the Document
Custodian, as applicable. If Subservicer does not take such actions and, as a
result, MSR Owner cannot obtain by the deadline required by Applicable
Requirements, the Agency-required certification or recertification of any Pool
or Defended Loan, then, upon the request of MSR Owner, Subservicer shall
(i) reimburse MSR Owner for any reasonable, documented out-of-pocket expense or
cost incurred by MSR Owner in attempting to obtain a missing, inaccurate or
incomplete document or the certification or recertification by the required
deadline and (ii) reimburse MSR Owner for the reasonable, documented
out-of-pocket cost of posting a letter of credit if required by the Agency;
provided if the letter of credit relates to pools other than the Pools of
Defended Loans, Losses shall only include the portion of the cost reasonably
allocated by Subservicer to MSR Owner and the Pools of Defended Loans.  It is
understood and agreed, however, that in no event shall Subservicer have any
obligation to repurchase any Servicing Rights or Defended Loans arising out of
compliance with this Section 2.06.

 

Section 2.07                             Cooperation.  To the extent reasonably
possible, the parties hereto shall cooperate with and assist each other, as
requested, in carrying out the purposes of this Agreement.  MSR Owner shall
cooperate as reasonably required by Subservicer in Subservicer’s efforts to
obtain Agency approvals and final certifications and recertifications as
required hereunder.  The Subservicer shall cooperate in good faith with the MSR
Owner in responding to any inquiries from any the MSR Owner’s regulators or
examiners regarding the origination or prior servicing of the Defended Loans
(including, if not limited by confidentiality limitations, providing copies of
audits, documents and other information requested by any regulator or examiner);
provided that, if (i) prohibited by Applicable Requirements from providing any
such requested information or (ii) the underlying contract or other document or
record prohibits disclosure of the requested information, the Subservicer shall
give the MSR Owner prompt notice thereof and shall cooperate with the MSR Owner
in responding to the applicable regulator or examiner’s request and/or in
seeking exemption from such prohibition; provided further that Subservicer shall
not be obligated to provide any requested information to the extent constituting
confidential or privileged communications with any Governmental Entity or
subject to attorney-client privilege.  The Subservicer shall be reimbursed by
the MSR Owner for any reasonable out of pocket costs or expenses incurred in
connection with the foregoing.

 

Section 2.08                             Reserved.

 

Section 2.09                             Representations and Warranties of the
Subservicer.  Subservicer represents and warrants to MSR Owner that as of the
date hereof and as of each Agency Delivery Date:

 

(a)                                 Due Organization and Good Standing. 
Subservicer (i) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has all licenses necessary to
carry on its business as now being conducted, (iii) is licensed, qualified and
in good standing under the laws of each state where a Mortgaged Property related
to a Defended

 

10

--------------------------------------------------------------------------------


 

Loan is located if the laws of such state require licensing or qualification in
order to conduct business of the type conducted by Subservicer and (iv) is in
compliance with the laws of any such state to the extent necessary to permit the
origination and servicing of the Defended Loans in accordance with the terms of
this Agreement;

 

(b)                                 Power and Authority; Enforceability. 
Subservicer has the full power and authority to execute and deliver this
Agreement, and to enter into and consummate all transactions contemplated by
this Agreement. Subservicer has duly authorized the execution, delivery and
performance of this Agreement, has duly executed and delivered this Agreement,
and this Agreement, assuming due authorization, execution and delivery by MSR
Owner, constitutes a legal, valid and binding obligation of Subservicer,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy and insolvency laws affecting the rights of creditors generally and
to general principles of equity (regardless of whether enforcement of such
remedies is considered in a proceeding in equity or law);

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement by Subservicer, the origination and servicing of the Defended
Loans by Subservicer hereunder, the consummation of any other of the
transactions contemplated hereunder, and the fulfillment of or compliance with
the terms hereof are in the ordinary course of business of Subservicer and will
not (i) result in a breach of any term or provision of the organizational
documents of Subservicer or (ii) conflict with, result in a breach, violate, or
result in a default under or acceleration of, the terms of any material
agreement, indenture or loan or credit agreement or other material instrument to
which Subservicer is a party or by which it may be bound, or (iii) constitute a
violation of any Applicable Requirements including any statute, rule,
regulation, order, judgment or decree applicable to Subservicer of any
Governmental Authority having jurisdiction over Subservicer;

 

(d)                                 Portfolio Defense Ability.  Subservicer has
the facilities, procedures and experienced personnel necessary for the
origination and servicing of the Defended Loans.  Subservicer does not believe,
nor does it have any cause or reason to believe, that it cannot perform each and
every obligation and covenant applicable to it contained in this Agreement;

 

(e)                                  No Litigation Pending.  There is no action,
suit, proceeding or investigation pending or, to the best of Subservicer’s
knowledge, threatened, against Subservicer which, either in any one instance or
in the aggregate, would reasonably be expected to adversely affect the ability
of Subservicer to originate and/or service the Defended Loans in accordance with
the terms hereunder;

 

(f)                                   No Consent Required.  Except for approvals
required from the applicable Agency in connection with any Agency Delivery Date,
no consent, approval, authorization or order of any Governmental Authority or
body is required for the performance by Subservicer of or compliance by
Subservicer with this Agreement, or if required, such approval has been obtained
prior to the applicable Agency Delivery Date;

 

(g)                                  Agency Approvals.  The Subservicer is an
approved seller and servicer for, and in good standing with, Fannie Mae, Freddie
Mac and Ginnie Mae and is a HUD and VA approved mortgagee pursuant to
Section 203 of the National Housing Act, and shall maintain such approvals
throughout the term of this Agreement.  No event has occurred, including but not
limited to, a change in insurance coverage, that would make the Subservicer
unable to comply

 

11

--------------------------------------------------------------------------------


 

with eligibility requirements of each Agency, or that would require notification
to any Agency and, to the best of the Subservicer’s knowledge, there are no
pending business issues with any Agency that would likely materially adversely
affect the ability of the Subservicer to originate and/or service mortgage loans
on behalf of such entities or to comply with Applicable Requirements.
Subservicer has not received any written notice from an Agency that it intends
to terminate the Subservicer’s status as an approved seller and/or servicer;

 

(h)                                 MERS. The Subservicer is a member of MERS in
good standing. The Subservicer shall maintain a MERS quality assurance plan to
promote compliance with all MERS requirements and Applicable Requirements and
provide the MSR Owner with a copy of such plan upon request;

 

(i)                                     Solvency.  Subservicer is solvent and
the transfer of the Servicing Rights will not cause Subservicer to become
insolvent.  The transfer of the Servicing Rights is not undertaken to hinder,
delay or defraud any of Subservicer’s creditors;

 

(j)                                    Brokers’ Fees.  The Subservicer has not
employed any broker, investment banker, financial advisor or other Person who
would have a valid claim for a fee or commission from MSR Owner in connection
with the Transactions.

 

Section 2.10                             Representations and Warranties of the
MSR Owner.  MSR Owner represents and warrants to Subservicer that as of the date
hereof and as of each Agency Delivery Date:

 

(a)                                 Due Organization and Good Standing. MSR
Owner (i) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (ii) has all licenses necessary to
carry on its business as now being conducted, except for such licenses, the
absence of which individually or in the aggregate, would not have a material
adverse effect on the ability of MSR Owner to conduct its business as it is
presently conducted or the enforceability of any Defended Loan, and (iii) is
licensed, qualified and in good standing under the laws of each state where a
Mortgaged Property is located if the laws of such state require licensing or
qualification in order to conduct business of the type conducted by MSR Owner;

 

(b)                                 Power and Authority; Enforceability.  MSR
Owner has the full power and authority to execute and deliver this Agreement,
and to enter into and consummate all transactions contemplated by this
Agreement. MSR Owner has duly authorized the execution, delivery and performance
of this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by Subservicer,
constitutes a legal, valid and binding obligation of MSR Owner, enforceable
against it in accordance with its terms, subject to applicable bankruptcy and
insolvency laws affecting the rights of creditors generally and to general
principles of equity (regardless of whether enforcement of such remedies is
considered in a proceeding in equity or law);

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement by MSR Owner, the consummation of any other of the transactions
contemplated hereunder, and the fulfillment of or compliance with the terms
hereof are in the ordinary course of business of MSR Owner and will not
(i) result in a breach of any term or provision of the organizational documents
of MSR Owner or (ii) conflict with, result in a breach, violate, or result in a
default under or acceleration of, the terms of any material agreement, indenture
or loan or credit

 

12

--------------------------------------------------------------------------------


 

agreement or other material instrument to which MSR Owner is a party or by which
it may be bound, or (iii) constitute a violation of any statute, rule,
regulation, order, judgment or decree applicable to MSR Owner of any
Governmental Authority having jurisdiction over MSR Owner;

 

(d)                                 No Litigation Pending.  There is no action,
suit, proceeding or investigation pending or, to the best of MSR Owner’s
knowledge, threatened, against MSR Owner which, either in any one instance or in
the aggregate, would reasonably be expected to adversely affect the ability of
MSR Owner to take ownership of the Servicing Rights related to any Defended Loan
in accordance with the terms of this Agreement; and

 

(e)                                  No Consent Required.  Except for approvals
required from the applicable Agency in connection with any Agency Delivery Date,
no consent, approval, authorization or order of any Governmental Authority is
required for the performance by MSR Owner of or compliance by MSR Owner with
this Agreement, or if required, such approval has been obtained prior to the
applicable Agency Delivery Date.

 

ARTICLE III

 

TERM; MSR PORTFOLIO DEFENSE

 

Section 3.01                               Term of Agreement; Rights to
Terminate.

 

(a)                                 Subject to Section 3.01(c), this Agreement
shall terminate upon the termination of the Subservicing Agreement.  This
Agreement shall terminate as to any individual Mortgage Loan upon the removal of
such Mortgage Loan from the Subservicing Agreement.  Either Party shall have the
right to terminate this Agreement immediately:

 

(i) if the applicable party provides the other party a written memorandum from a
National Law Firm which concludes or otherwise determines that the continuation
of this Agreement could reasonably be considered a violation of any Applicable
Requirements; provided, however, the applicable party shall promptly contact the
non-terminating party to discuss the contents and conclusions of such memorandum
with the non-terminating party and, following such discussion (if any), if the
applicable party determines, in its reasonable discretion, that such violation
of Applicable Requirement can be cured by amending the terms of this Agreement,
such applicable party shall use reasonable efforts to amend the provisions of
this Agreement with the non-terminating party such that the National Law Firm
which issued such written memorandum would not issue a memorandum for the
amended Agreement with the same (or similar) conclusions and/or determinations
as the initial memorandum;

 

(ii) to the extent a party hereto makes a reasonable and good faith
determination as described in the last sentence of Section 4.03(a) or
Section 4.03(b), as applicable, and causes a National Law Firm to provide a
written memorandum as described in the last sentence of Section 4.03(a) or
Section 4.03(b), as applicable, then the party who would otherwise be seeking
indemnity pursuant to Section 4.03 may, in its sole discretion, terminate this
Agreement immediately without any requirement to deliver a written memorandum as
contemplated herein; it being understood that

 

13

--------------------------------------------------------------------------------


 

the rights of a terminating party under this subclause (ii) shall constitute the
sole remedies of an aggrieved party for Losses solely and directly arising from
the existence of this Agreement (and/or the arrangement for Subservicer to
provide servicing rights defense services as set forth herein) violating
Applicable Requirements;

 

(iii) if the non-terminating party has breached any payment obligation under
this Agreement (to the extent such payment obligation (in whole or in part) was
not in dispute and the non-terminating party submitted reasonable supporting
documentation evidencing such dispute in writing, in each case, at least five
(5) Business Days prior to the date such payment was required to be made
hereunder) and such payment obligation is not cured within three (3) Business
Days of the date such payment was required to be made hereunder;

 

(iv) if the non-terminating party has breached any reporting obligation under
this Agreement and such reporting obligation is not cured within ten (10) days
of the date such report was required to be delivered hereunder; or

 

(v) if the non-terminating party has breached this Agreement in any other
material respect and such breach or failure has not been remedied within thirty
(30) days of notice thereof (or such longer period as may be reasonably
necessary to cure (not to exceed an additional thirty (30) days), if such breach
or failure cannot reasonably be cured within thirty (30) days, but the
non-terminating party has commenced curing and reasonably demonstrated to the
terminating party that such breach or failure will ultimately be cured).

 

(b)                                 Following any such termination of this
Agreement or one or more Mortgage Loans under this Agreement, except as
otherwise contemplated by the Subservicing Agreement or otherwise agreed to by
the Parties, with respect to each Mortgage Loan, the Subservicer shall not, and
shall cause all subsidiaries of Seller Parent (as defined in the Purchase
Agreement), and its and their respective officers, directors, employees,
brokers, correspondent lenders, agents and independent contractors, in each case
working on the Subservicer’s behalf to not, directly or indirectly, during the
remaining term of such Mortgage Loan, by telephone, by mail, by internet, by
facsimile, by personal solicitation, by electronic media or otherwise take any
action to solicit the Mortgagors.   Unless otherwise expressly agreed to in
writing, nothing in this Section 3.01(b) shall prohibit the Subservicer or the
Subservicer’s Affiliates from (a) taking applications from those Mortgagors who
initiate refinance action on their own, (b) engaging in a mass advertising
program to the general public at large such as mass mailings based on
commercially acquired, non-targeted mailing lists, or general, non-targeted
newspaper, magazine, billboard, radio, television or Internet advertisements, or
(c) soliciting Mortgagors in any other manner as otherwise agreed upon in
writing by the parties.  In the event that the terms of this
Section 3.01(b) have been breached and any affected Mortgage Loan is refinanced
or prepaid in full, as the sole remedy therefor, Subservicer shall pay to MSR
Owner an amount equal to the Servicing Rights Reimbursement Price in accordance
with Section 3.02(e).

 

(c)                                  Notwithstanding the foregoing, (x) the
Subservicer shall continue the process of any refinancing of Mortgage Loans in
the Portfolio where required under Applicable Requirements or where a binding
obligation exists on the part of the Subservicer with the related

 

14

--------------------------------------------------------------------------------


 

mortgagor, (y) to the extent the Subservicer receives an application for a New
Mortgage Loan within two (2) months of the date of termination, the provisions
of this Agreement governing the conveyance of the related Servicing Rights to
MSR Owner shall survive and (z) upon the termination of this Agreement as set
forth herein, solely with respect to any Mortgage Loan in which the Subservicer
has received an application as described in clause (y) above and/or the
Subservicer is otherwise processing any refinancing of a Mortgage Loan, the MSR
Owner shall not solicit such Mortgage Loan for refinance until the earlier of
(i) four (4) months after the date of the related termination and (ii) the
refinance of such Mortgage Loan.

 

Section 3.02                           MSR Portfolio Defense.

 

(a)                                 On each date when a mortgage loan becomes a
Mortgage Loan under the Subservicing Agreement, such Mortgage Loan shall
automatically and without further notice or action be subject to this Agreement;
provided, however, with respect to the first [***] Refinanced Locked Mortgage
Loans, [***] of such Refinanced Locked Mortgage Loans shall not become subject
to this Agreement (the “Retained Mortgage Loans”) and, as to such Retained
Mortgage Loans, the Subservicer shall be entitled to retain the new mortgage
servicing rights related thereto without payment to the MSR Owner.  In order to
determine the allocation of Refinanced Locked Mortgage Loans into Retained
Mortgage Loans or Defended Loans, the Refinanced Locked Mortgage Loans closed in
any calendar month shall be allocated on an alternating basis by increasing loan
number (such that, by way of example, the Refinanced Locked Mortgage Loan with
the lowest loan number shall be a Retained Mortgage Loan, the Refinanced Locked
Mortgage Loan with the second lowest loan number shall be a Defended Loan, and
so forth); provided that, any Refinanced Locked Mortgage Loan which is a Ginnie
Mae Mortgage Loan shall be allocated (and deemed) as a Retained Mortgage Loan. 
Following the allocation of the [***] Retained Mortgage Loan to the Subservicer,
all the successive Refinanced Locked Mortgage Loans shall be allocated as
Defended Loans.

 

(b)                                 (i)                                    
Subject to compliance with Applicable Requirements and the terms of this
Agreement, the Subservicer is hereby authorized at its option by the MSR Owner,
on a non-exclusive basis, to seek the refinance of each Mortgage Loan.  If any
such Mortgage Loan is (1) refinanced by the Subservicer or (2) is paid in full
in connection with the Subservicer originating a mortgage loan for the related
Mortgagor (a “Purchase Money Mortgage Loan”), the proceeds of which are used by
the Mortgagor to purchase a new mortgaged property, then, in each case, such
refinanced Mortgage Loan shall be a “New Mortgage Loan” under this Agreement;
provided, however, in no event shall the Subservicer refinance (x) any home
equity line of credit loan which is part of the Portfolio into a new home equity
line of credit in which the MSR Owner is required to fund and/or advance the
applicable draws under such refinanced home equity line of credit, (y) any
buydown loan which is part of the Portfolio into a new buydown loan in which the
MSR Owner is required to fund or advance the applicable buydown funds required
under such refinanced buydown loan or (z) any loan which is part of the
Portfolio into a new loan which has funding obligations and/or
reporting/tracking requirements that exceeds the obligations of an owner of the
related servicing rights with respect to a closed-end mortgage loan acceptable
to be purchased by Ginnie Mae, Fannie Mae or Freddie Mac (collectively,
“Prohibited

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

Refinanced Loan”). The Servicing Rights related to each New Mortgage Loan shall
be assigned to MSR Owner under this Agreement so long as the following
conditions are met: (1) such New Mortgage Loan is an Eligible Loan, (2) such New
Mortgage Loan is not a Prohibited Refinanced Loan and (3) the Subservicer has
obtained consents, if any, required by the applicable Agency to assign the
related Servicing Rights to the MSR Owner which, after January 1, 2018, shall be
under a Co-Issue Basis.  The MSR Owner is granting authority to the Subservicer
to seek to refinance each Mortgage Loan in accordance with the terms of this
Agreement because it (1) desires to preserve and protect its investment in its
servicing rights and provide eligible borrowers with the opportunity to
refinance the related Mortgage Loans, (2) does not presently originate mortgage
loans and thus is unable to provide such refinancing opportunities directly to
such borrowers, (3) believes that the Subservicer is a high quality originator,
and (4) desires to retain the Subservicer as an independent contractor as part
of the Subservicer’s responsibilities under this Agreement and the Subservicing
Agreement to facilitate the replacement of certain of the MSR Owner’s existing
Servicing Rights relating to the Prior Mortgage Loans with Servicing Rights
relating to the Defended Loans by offering refinancing opportunities to eligible
borrowers.

 

(ii)                                  If the Subservicer is unable to satisfy
the conditions set forth in the penultimate sentence of Section 3.02(b)(i),
Subservicer shall use commercially reasonable efforts to substitute or add
Servicing Rights relating to one or more additional Eligible Loans, which in the
aggregate (together with the related New Mortgage Loan, if applicable) satisfy
the conditions set forth in the penultimate sentence of Section 3.02(b)(i) (any
such mortgage loan, an “Additional Loan”); provided that, to the extent the
Subservicer is unable to substitute or add Servicing Rights, the Subservicer
shall reimburse the MSR Owner in accordance with Section 3.02(e). The remedies
set forth in this subclause (ii) to Section 3.02(b) shall be the sole remedies
in respect of the Subservicer’s failure to satisfy the conditions set forth in
the penultimate sentence of Section 3.02(b)(i).  Notwithstanding the foregoing
in this Section 3.02(b)(ii), to the extent the Subservicer’s origination
activities are solely limited to servicing rights defense (or other similar)
activities for the mortgage loans that Subservicer is servicing or subservicing,
then Subservicer shall not be required to substitute any Additional Loans as
required in this Agreement and shall reimburse the MSR Owner as required
pursuant to Section 3.02(e) or Section 3.02(f), as applicable.

 

(iii)                               At MSR Owner’s reasonable request, on a
mutually agreed upon frequency (which shall frequency shall be not less than
once a month), Subservicer shall (i) participate in conference calls and
meetings regarding Subservicer’s activities under this Agreement, (ii) provide
reasonably requested information (including reasonably requested written
materials) with respect to Subservicer’s activities under this Agreement and
(iii) otherwise cooperate with MSR Owner regarding Subservicer’s activities
under this Agreement, including, but not limited to, Subservicer’s marketing and
origination strategies utilized to perform its obligations under this Agreement.

 

(c)                                  Assignment and Representations.

 

(i)                                     With respect to each Defended Loan and
effective on the related Agency Delivery Date, the Subservicer shall be deemed
to have been conveyed the applicable Servicing Rights to the MSR Owner and, as
of the related Agency Delivery Date, the Subservicer hereby makes to the MSR
Owner all of the representations and warranties set forth in Exhibit C

 

16

--------------------------------------------------------------------------------


 

attached hereto with respect to such Servicing Rights and the related Defended
Loan.

 

(ii)                                  Subservicer and MSR Owner agree that the
representations and warranties set forth in this Agreement shall survive for the
life of each respective Defended Loan, and shall inure to the benefit of MSR
Owner and its successors, notwithstanding any qualified endorsement or
Assignment or the examination or lack of examination of any Mortgage File or
Custodial File.  Notwithstanding anything in this Agreement to the contrary, for
purposes of establishing a breach of a representation or warranty hereunder, the
accuracy of the representations and warranties shall be determined without
giving effect to the qualifications to such representations and warranties
concerning knowledge, materiality or other exception (including, without
limitation, any reference to “material adverse effect,” “to the best of
Subservicer’s knowledge,” or any other terms similar thereto).  In that regard,
the parties acknowledge and agree that regardless of any qualifications or
limitations contained in the Agreement regarding the Subservicer’s knowledge, or
to materiality or to exceptions noted in a representation or warranty, the MSR
Owner shall have full recourse to all of its remedies set forth in this
Agreement.

 

(iii)                               From and after the related Agency Delivery
Date, the Subservicer shall service the applicable Defended Loan under and
pursuant to the terms and conditions of the Subservicing Agreement.  On a
monthly basis (or such other timeframe as mutually agreed upon), no later than
the tenth (10th) Business Day of each calendar month after the date an Agency
identifies MSR Owner as the servicer of the Defended Loan, the Subservicer shall
execute and deliver the instrument of assignment substantially in the form
attached hereto as Exhibit A for all Servicing Rights conveyed pursuant to this
clause (d); provided that, no Servicing Rights relating to a New Mortgage Loan
or Additional Loan shall be assigned to the MSR owner pursuant to
Section 3.02(c)(ii) unless and until and all requirements and condition
precedents set forth in this Agreement shall have been satisfied.

 

(iv)                              In addition to the compensation that is paid
under the Subservicing Agreement, as additional compensation for refinancing a
Prior Mortgage Loan and conveying the related Servicing Rights of the Defended
Loan to the MSR Owner in accordance with the terms of this Agreement, the
Subservicer shall be entitled to retain all underwriting and origination-related
economics as well as any proceeds relating to the sale of the related Defended
Loan (to the extent consistent with Applicable Requirements).  Except as set
forth in the prior sentence and Section 3.06, the Subservicer acknowledges and
agrees that it is not entitled to any other compensation for the services
provided in this Agreement.

 

(d)                                 Except as expressly set forth herein, the
Subservicer shall bear all costs and expenses associated with the marketing of
financial products and services as contemplated by this Agreement.

 

(e)                                  In the event that (i) there is a breach of
any of the Subservicer’s representations and warranties in Section 3.02(c) that
materially and adversely affects the value of the related Servicing Rights or
the MSR Owner’s rights therein, (ii) the Subservicer originates a New Mortgage
Loan or Additional Loans in a manner not in compliance with this Agreement or
Applicable Requirements or (iii) the Subservicer fails to deliver such New
Mortgage Loan or such Additional Loans to the Agency applicable to the related
Mortgage Loan by the earlier of (1) as soon as commercially reasonable after
origination or (2) within 65 days (or such other time

 

17

--------------------------------------------------------------------------------


 

period mutually agreed upon by the MSR Owner and the Subservicer in writing) of
the date of origination of the New Mortgage Loan or (3) within 90 days of the
related Agency Delivery Date solely with respect to Defended Loans which are not
delivered to the related Agency on a Co-Issue Basis, whichever is sooner, the
Subservicer shall [***]. Except as set forth in Section 4.03, the remedies set
forth in this clause (e) shall be the sole remedies available to the MSR Owner
in respect of any of subclauses (i) through (iii) of this clause (e).

 

(f)                                   With respect to each Defended Loan, if the
Subservicer is unable and/or fails to provide to the Custodian all Mortgage Loan
Documents required to be submitted to the Custodian (and any other documents
required by Applicable Requirements) within sufficient and reasonable time for
the Custodian to issue a final certification and/or recertification, as
applicable, to the applicable Agency in accordance with Applicable Requirements,
the Subservicer in its sole discretion, may use commercially reasonable efforts
to substitute the affected Servicing Rights of such Defended Loan with the
Servicing Rights related to an Additional Loan within ten (10) Business Days of
MSR’s Owner’s notice; provided that, [***], the Subservicer shall repurchase the
Servicing Rights related to such Defended Loan at an amount equal to the
Servicing Rights Reimbursement Price.  Except as set forth in Section 4.03, the
remedies set forth in this clause (f) shall be the sole remedies available to
the MSR Owner with respect to this clause (f).

 

(g)                                  To the extent that the Subservicer has
repurchased the Servicing Rights under this Section 3.02, the Subservicer and
the MSR Owner shall cooperate in good faith to undertake such transfer as
promptly as practicable.

 

(h)                                 To the extent a New Mortgage Loan is a
Ginnie Mae Mortgage Loan and the MSR Owner does not have its approval(s) from
Ginnie Mae to own the servicing rights related to Ginnie Mae Mortgage Loans, the
Subservicer shall not deliver to the MSR Owner the related mortgage servicing
rights for each Ginnie Mae Mortgage Loan that would otherwise be considered a
New Mortgage Loan.  To the extent the MSR Owner has notified the Subservicer
that either (i) the MSR Owner reasonably anticipates that the MSR Owner will
receive its approval(s) from Ginnie Mae to own the servicing rights related to
Ginnie Mae Mortgage Loans or (ii) the MSR Owner has received its
approval(s) from Ginnie Mae to own the servicing rights related to Ginnie Mae
Mortgage Loans, the MSR Owner and Subservicer shall promptly either work
together in good faith to (i) amend this Agreement to reflect the transfer of
servicing rights related to Ginnie Mae Mortgage Loans with respect to Defended
Loans created on or after the date of such amendment or (ii) enter into a
separate portfolio defense agreement substantially similar to this Agreement and
modified to reflect the transfer of servicing rights related to Ginnie Mae
Mortgage Loans (in each case, taking into account unique products and delivery
requirements of Ginnie Mae).

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

Section 3.03                             Reporting.

 

(a)                                 No later than three (3) Business Days prior
to the related Agency Delivery Date with respect to any Defended Loan, the
Subservicer shall deliver to MSR Owner a data tape (the “Data Tape”) of data and
characteristics of each Defended Loan and related Servicing Rights (including
the information set forth in Exhibit D attached hereto) to be delivered on such
Agency Delivery Date.

 

(b)                                 On a weekly basis, with respect to the
immediately preceding calendar month, the Subservicer shall send a report in the
form set forth on Exhibit B-1 hereto, which may be amended from time to time
upon the mutual agreement of the Subservicer and MSR Owner.  On a monthly basis,
with respect to the immediately preceding calendar month, the Subservicer shall
send a report in the form set forth on Exhibit B-2 hereto, which may be amended
from time to time upon the mutual agreement of the Subservicer and MSR Owner.

 

(c)                                  On a quarterly basis (or more frequently to
the extent reasonably requested by the Owner), the Subservicer shall send a
report (in a mutually agreeable format) to the MSR Owner which details, on a
pool-level basis, the percentage of New Mortgage Loans that are Ginnie Mae
Mortgage Loans relative to the unpaid principal balance of the Servicing Rights
owned by MSR Owner and such other information, data and trends related thereto
as mutually agreed upon by the MSR Owner and the Subservicer.  To the extent the
percentage of New Mortgage Loans are Ginnie Mae Mortgage Loans exceeds 2% (by
unpaid principal balance of New Mortgage Loans) for any prior quarter and the
MSR Owner does not have its approval(s) from Ginnie Mae to own the servicing
rights related to Ginnie Mae Mortgage Loans, the MSR Owner and the Subservicer
shall amend this Agreement to reflect new economics terms taking into
consideration of such refinancing trends and developments.

 

(d)                                 On a monthly basis, the Subservicer shall
provide the MSR Owner with a report detailing the status of the applicable
consent(s) from Fannie Mae, Freddie Mac and/or Ginnie Mae, as applicable, with
respect to the transfer of all or any portion of the related Servicing Rights
for each Defended Loan to MSR Owner as of the end of the immediately preceding
calendar month.

 

(e)                                  MSR Owner, its third party auditors and
regulatory officials with regulatory authority over MSR Owner or its Affiliates
and the Servicing Rights shall have the right to examine, audit and or review
(each, an “Audit”), upon reasonable advance written notice to Subservicer of not
less than ten (10) Business Days, during Subservicer’s normal business hours any
and all of (i) the Mortgage Files of the Defended Loans (which are then in
Subservicer’s possession or control or otherwise reasonably obtainable by the
Subservicer), (ii) any and all books, records, documentation or other
information of Subservicer (whether held by Subservicer or by another) relating
to the solicitation and origination of the Defended Loans and (iii) any and all
books, records, documentation or other information of Subservicer (whether held
by Subservicer or by another) that are relevant to the performance or observance
by Subservicer of the terms, covenants or conditions of this Agreement. In such
reviews, the Subservicer will allow the MSR Owner, its Affiliates, its agents
and its counsel, accountants and other representatives, during normal business
hours and upon reasonable notice and provided that such review shall not unduly
or unreasonably interrupt the Subservicer’s business operations, to, at any time
and from time to time, access to review the Subservicer’s solicitation and
origination

 

19

--------------------------------------------------------------------------------


 

platform, the Mortgage Files of the Defended Loans (which are then in
Subservicer’s possession or control or otherwise reasonably obtainable by the
Subservicer), facilities, employees, origination files, origination documents,
origination records, data tapes, computer records, origination systems and other
computer and technology systems or other information pertaining to the
origination and solicitation of the Servicing Rights and the Defended Loans. 
MSR Owner’s right to perform Audits shall be limited to two (2) Audits in any
calendar year (absent a breach under this Agreement by the Subservicer);
provided that the MSR Owner, notwithstanding the foregoing, shall be permitted
further on-site access if required by Governmental Entities to the books,
records, and/or other information of the Subservicer across the Subservicer’s
entire origination platform (excluding any access or information relating to any
mortgagor data or performance data for mortgage loans which are not Defended
Loans) and with respect to the Defended Loans, including the origination
systems, computer systems, books, records, or other information of the
Subservicer relating to the origination and solicitation of the Defended Loans,
whether held by the Subservicer or by another on its behalf (including but not
limited to reviewing call transcripts and listening to audio of calls to
Mortgagors (in-person or remotely)) at any time, upon five (5) Business Days’
notice.  To the extent the MSR Owner (absent a breach under this Agreement by
the Subservicer) performs more than 2 Audits in any calendar year, the MSR Owner
shall reimburse the Subservicer for its reasonable, actual and documented
out-of-pocket or internally allocated, as applicable, costs and expenses
incurred by the Subservicer in connection with its cooperation for such 3rd or
greater Audit in a calendar year (absent a breach under this Agreement by the
Subservicer).  The Subservicer shall reasonably cooperate with any request of
the MSR Owner in connection with such examination/audit and shall facilitate
such audits and in connection therewith shall provide MSR Owner and its
designees access to Subservicer’s offices, origination systems, computer
systems, books and records concerning the Subservicer, this Agreement and the
Defended Loans at any time.

 

(f)                                   The Subservicer shall cooperate in good
faith with the MSR Owner, its agents, and regulators in responding to any
regulatory inquiries regarding the Subservicer’s solicitation and origination of
the Defended Loans and the Subservicer’s compliance with, and ability to perform
its obligations under, the provisions of this Agreement and Applicable
Requirements, including without limitation regulatory inquiries regarding the
Subservicer’s qualifications, expertise, capacity and staffing levels, training
programs, work quality and workload balance, reputation (including complaints),
information security, document custody practices, business continuity and
financial viability, monitoring and oversight of the Vendors or Off-shore
Vendors used in connection with the solicitation and/or origination of the
Defended Loans as well as the current accuracy of the representations and
warranties made by the Subservicer herein.

 

(g)                                  On a calendar quarterly basis (no later
than twentieth (20th) day following the end of each calendar quarter), the
Subservicer shall notify the MSR Owner of the final results of any and all
reviews or audits conducted by or obtained by the Subservicer, its Vendors or
Off-shore Vendors (used in connection with the solicitation and/or origination
of the Defended Loans), agents or representatives (including internal and
external auditors) relating to the Subservicer’s operating practices and
procedures to the extent relevant to the portfolio defense services provided by
the Subservicer under this Agreement during such calendar quarter, and, the
Subservicer shall make summaries of such results available to the MSR Owner to
the extent disclosing such results to the MSR Owner is not expressly prohibited
by the applicable contract

 

20

--------------------------------------------------------------------------------


 

with such Person or by Applicable Requirements.  Such reviews shall include,
without limitation, rating agency reviews, SSAE 16 reviews, and MERS
reconciliation reports.  The MSR Owner acknowledges that the Subservicer shall
be entitled to redact any of the foregoing to the extent constituting
confidential or privileged communications with any Governmental Entity or
communications subject to attorney-client privilege.

 

(h)                                 From time to time prior to and after each
Agency Delivery Date, upon request, each party hereto shall furnish to the other
party hereto such information supplementary to the information contained in the
documents and information delivered pursuant hereto which is reasonably
available and may reasonably be requested or which may be necessary to file any
reports due to the applicable Agency in connection with the Defended Loans or
Servicing Rights, or for compliance with Applicable Requirements.  To the extent
any such request would require Subservicer to perform activities that are not
customarily performed by Subservicer under similar portfolio defense
arrangements and Servicer would incur out-of-pocket costs or internally
allocated costs, Servicer shall promptly notify MSR Owner of the costs related
thereto, with a statement of work identifying such work and costs related
thereto.  MSR Owner, following receipt of notification from Subservicer of such
statement of work, shall either (x) instruct Subservicer to proceed with
fulfilling such request by execution of such statement of work and MSR Owner
shall be responsible for reimbursing Subservicer for the costs identified in
such statement of work after the fulfillment of such request to MSR Owner’s
reasonable satisfaction or (y) decline to make such request to Subservicer.  MSR
Owner shall pay such invoiced amount no later than thirty (30) days after MSR
Owner’s receipt of the invoice from Subservicer.

 

Section 3.04                             Subcontractors. In performing its
obligations under this Agreement, Subservicer may retain any third-party
contractors as permitted under Applicable Requirements.  No fees or expenses of
such third party contractors shall be the responsibility of MSR Owner or netted
from amounts otherwise payable to MSR Owner under this Agreement.  The
engagement of a contractor by Subservicer shall not relieve Subservicer of any
of its obligations under this Agreement.  Any such contractor engaged by
Subservicer shall be engaged on commercially reasonable, arm’s length basis.

 

Section 3.05                             No Endorsements. MSR Owner shall not
perform any Mortgage Loan-related activities for or on behalf of Subservicer, or
recommend or endorse Subservicer to the Mortgagors with regard to Mortgage Loans
or related products and services.  Each party hereto and their respective
representatives shall not disseminate any written advertisement, endorsement or
other marketing materials relating to the other party hereto, such other party’s
products or services, or such other party’s activities under this Agreement. 
Neither party hereto will use the name, mark, or logo of the other party hereto
in any advertisement or printed solicitation.

 

Section 3.06                             Servicing Strip.

 

(a)                                 For any calendar month and each Product
Group, [***], the Subservicer shall, in addition to transferring the Servicing
Rights related to the Defended Loans to the MSR Owner for such calendar month,
pay the MSR Owner

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

[***].

 

(b)                                 For any calendar month and each Product
Group, [***], the MSR Owner shall pay the Subservicer an amount equal to the
product of (i) [***] multiplied by the unpaid principal balance of the related
Defended Loans as of the related Agency Delivery Date and (ii) [***].

 

(c)                                  For any calendar month and each Product
Group, [***], the MSR Owner shall pay the Subservicer an amount equal to the sum
of (i) the product of (x) [***] and (y) the unpaid principal balance of the
related Defended Loans as of the related Agency Delivery Date and (z) [***]
basis points [***] plus (ii) the product of (w) [***], (x) the unpaid principal
balance of the related Defended Loans as of the related Agency Delivery Date,
(y) [***] percent ([***]%) and (z) [***].

 

(d)                                 For any calendar month and each Product
Group, [***], the MSR Owner shall pay the Subservicer an amount equal to the sum
of (i) the product of (x) [***] and (y) the unpaid principal balance of the
related Defended Loans as of the related Agency Delivery Date and (z) [***]
basis points [***] plus (ii) the product of (w) [***], (x) the unpaid principal
balance of the related Defended Loans as of the related Agency Delivery Date,
(y) [***] percent ([***]%) and (z) [***] basis points [***].

 

ARTICLE IV

 

LIABILITIES OF SERVICER AND MSR OWNER

 

Section 4.01                            Limitation on Liability of the MSR Owner
and the Subservicer.  Notwithstanding anything in this Agreement to the
contrary, neither party shall be liable to the other for any consequential,
indirect, punitive, exemplary or special damages (including, without limitation,
lost profits awarded as direct damages), whether under indemnity for Losses (as
defined herein), or as general common law contract damages, even if apprised of
the possibility of the foregoing damages.

 

Section 4.02                            Merger or Consolidation of the
Subservicer.

 

Any Person into which Subservicer may be merged or consolidated, or any Person
resulting from any merger, conversion or consolidation to which Subservicer
shall be a party, or any Person succeeding to the business of Subservicer
(whether in connection with the purchase of all or substantially all of
Subservicer’s assets, or otherwise), shall be the successor of Subservicer
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, provided that the Subservicer shall be
approved as a subservicer by each Agency following such merger, conversion,
consolidation or succession.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

Section 4.03                              Indemnification.

 

(a)                                 The Subservicer shall indemnify the MSR
Owner, and hold it, its Affiliates and each of their respective officers,
directors, members, managers, employees, agents, representatives, successors and
any permitted assigns harmless against any and all Losses that any of them may
sustain that result from or arise out of (i) the Subservicer’s willful
misfeasance or bad faith in the performance of its duties under this Agreement,
(ii) breach of Subservicer’s covenants, obligations or duties under this
Agreement, (iii) breach of Subservicer’s representations or warranties under
this Agreement, (iv) the instance in which any Person is required to repurchase
the Defended Loan from the Agency, as applicable, due to a breach by the
Subservicer, any originator, or prior servicer of Applicable Requirements,
(v) any Contested Enforcement Action, (vi) any Contested Litigation or (vii) any
breach by the Subservicer, any originator, or prior servicer of Applicable
Requirements relating to a Defended Loan.  Notwithstanding the foregoing, the
Subservicer shall not be obligated to indemnify the MSR Owner under this
Section 4.03(a) for Losses solely and directly arising from [***].

 

(b)                                 The MSR Owner shall indemnify the
Subservicer, and hold it, its Affiliates and each of their respective officers,
directors, members, managers, employees, agents, representatives, successors and
any permitted assigns harmless against any and all Losses that any of them may
sustain that result from or arise out of (i) the MSR Owner’s willful
misfeasance, or bad faith in the performance of its duties under this Agreement,
(ii) breach of the MSR Owner’s covenants, obligations or duties under this
Agreement or (iii) breach of the MSR Owner’s representations or warranties under
this Agreement.  Notwithstanding the foregoing, the MSR Owner shall not be
obligated to indemnify the Subservicer under this Section 4.03(b) for Losses
solely and directly arising from [***].

 

(c)                                  An indemnified party under Article IV shall
notify an indemnifying party under this Article IV if a claim is made by a third
party with respect to this Agreement or the Mortgage Loans that would give rise
to a claim in this Article IV.  The indemnifying party shall assume (with the
prior written consent of indemnified party, not to be unreasonably withheld or
delayed) the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or the indemnified party in
respect of such claim and follow any reasonable written instructions received
from indemnified party in connection with such claim. In no event shall a party
settle any claim subject to this Article III without the prior written consent
of the other party (which shall not be unreasonably withheld or delayed). The
indemnified party may participate in the defense of claims at its own expense.
The indemnified party may further assume control of any claim to the extent the
indemnifying party is not in the reasonable, good faith opinion of the
indemnified party properly conducting defense of the claim.

 

(d)                                 This Section 4.03 shall survive termination
of this Agreement and apply to direct and third party claims.

 

(e)                                  No remedy set forth in this Section 4.03
shall limit either party’s rights under Article II.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.01 Notices.  All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed by overnight
courier, addressed as follows (or such other address as may hereafter be
furnished to the other party by like notice):

 

(i)                                     if to MSR Owner,

 

1345 Avenue of the Americas, 26th Floor

New York, New York 10105

Attention: Operations

Telephone: 212-798-6095

Email: Group_NRM_OPS@fortress.com

 

With a copy to:

 

New Residential Mortgage LLC

1345 Avenue of the Americas, 45th Floor, North Suite

New York, New York 10105

Attention: Legal

Telephone: 212-798-6095

Email: NRM_Legal@fortress.com

 

(ii)                                  if to Subservicer,

 

PHH Mortgage Corporation

One Mortgage Way

Mt. Laurel, New Jersey 08054

Attention: Head of Originations

Telephone: 856-917-0170

 

With a copy to:

 

PHH Mortgage Corporation

One Mortgage Way

Mount Laurel, NJ 08054

Attn: General Counsel

Email: legalnotice@phhmail.com

 

Any such demand, notice or communication hereunder shall be deemed to have been
received on the date delivered to or received at the premises of the addressee.

 

Section 5.02                               Amendment. No term or provision of
this Agreement may be amended, waived or modified unless such amendment, waiver
or modification is in writing and signed by the party against whom such waiver
or modification is sought to be enforced.

 

24

--------------------------------------------------------------------------------


 

Section 5.03                               Entire Agreement. This Agreement
(together with the documents referenced herein) contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

 

Section 5.04                               Assignment.  This Agreement may not
be assigned by either party, without the written consent of the other party
hereto.  MSR Owner may at any time sell its Servicing Rights relating to any
Defended Loans without the consent of Subservicer but subject to the terms of
the Subservicing Agreement (to the extent the Subservicer is the subservicer
thereunder).

 

Section 5.05                               Headings. The section and subsection
headings in this Agreement are for convenience of reference only and shall not
be deemed to alter or affect the interpretation of any provisions hereof.

 

Section 5.06                               Further Agreements.  MSR Owner and
Subservicer each agree to execute and deliver to the other such reasonable and
appropriate additional documents, instruments or agreements as may be necessary
or appropriate to effectuate the purposes of this Agreement.

 

Section 5.07                               Governing Law; Waiver of Jury Trial;
Submission to Jurisdiction; Fee-shifting Provisions. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

THE PARTIES HEREUNDER EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OR ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
OTHER DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS
OF THE OTHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO THIS AGREEMENT.

 

All claims or causes of action based upon, arising out of, or related to this
Agreement will be brought in State of New York within the County of New York and
the United States District Court for the Southern District of New York, and
appellate courts from any thereof, and each of the Parties irrevocably submits
to the exclusive jurisdiction of each such court in any such action, suit or
proceeding, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the action, suit or proceeding will be heard and determined only in
any such court, and agrees not to bring any action, suit or proceeding arising
out of or relating to this Agreement in any other court.  Nothing herein
contained will be deemed to affect the right of any Party to serve process in
any manner

 

25

--------------------------------------------------------------------------------


 

permitted by applicable Law or to commence legal proceedings or otherwise
proceed against any other Party in any other jurisdiction, in each case, to
enforce judgments obtained in any claim or cause of action brought pursuant to
this Section 5.07.

 

Section 5.08                               Relationship of Parties. Nothing
herein contained shall be deemed or construed to create a partnership or joint
venture between the parties. The duties and responsibilities of the Subservicer
shall be rendered by it as an independent contractor and not as an agent of the
MSR Owner. The Subservicer shall have full control of all of its acts, doings,
proceedings, relating to or requisite in connection with the discharge of its
duties and responsibilities under this Agreement.

 

Section 5.09                               Severability of Provisions. Any part
or provision of this Agreement which is prohibited or which is held to be void
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Any part
or provision of this Agreement which is prohibited or unenforceable or is held
to be void or unenforceable in any jurisdiction shall be ineffective, as to such
jurisdiction, to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction as to any Mortgage Loan shall not
invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent permitted by Applicable Law, the parties hereto waive any provision
of law which prohibits or renders void or unenforceable any provision hereof.

 

Section 5.10                               Reproduction of Documents. This
Agreement and all documents relating hereto, including (a) consents, waivers and
modifications which may hereafter be executed and (b) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process.  The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

Section 5.11                               Exhibits. The exhibits to this
Agreement are hereby incorporated and made a part hereof and form integral parts
of this Agreement.

 

Section 5.12                               Counterparts. This Agreement may be
executed simultaneously in any number of counterparts.  Each counterpart shall
be deemed to be an original, and all such counterparts shall constitute one and
the same instrument.  A copy of a counterpart hereof executed by any party and
delivered by either facsimile or other electronic means (including e-mail) shall
be binding on such party and shall be deemed to constitute an original.

 

Section 5.13                               Confidential Information.

 

(a)                             Each Party understands that in connection with
this Agreement, it has been furnished and will be furnished Non-Public Personal
Information and/or Personally Identifiable Financial Information (as those terms
are defined in Sections 573.3(n) and (o) of the Office of Thrift Supervision
Regulations on Privacy of Consumer Information published at 12 C.F.R. Chapter V
implementing Title V of the Gramm-Leach-Bliley Act), and other information

 

26

--------------------------------------------------------------------------------


 

regarding the policies and plans of the other Party and its Affiliates that is
and has been designated as confidential and proprietary (including but not
limited to Confidential Information), and each Party agrees that it will
maintain and safeguard through appropriate systems and procedures the
confidentiality of such information (including but not limited to Confidential
Information) and will prevent the unauthorized access to such information
(including but not limited to Confidential Information), and will not disclose
it to others (except, to the extent required for performance of its obligations
under this Agreement, for its Affiliates and its and their respective directors,
managers, officers, employees, rating agencies, consultants, bankers, potential
financing sources, agents, representatives and advisors), or use it without the
prior written consent of the Party furnishing such information.  Information
which is publicly known or which has been disclosed to the other Party by third
parties who have a right to do so shall not be deemed confidential or
proprietary information for these purposes.  If a Party, any of its Affiliates
or any of its or their officers, directors, employees or agents is at any time
requested or required to disclose any information supplied to it in connection
with the transactions contemplated hereby (including but not limited to
Confidential Information), such Party shall provide the other Party with prompt
notice of such request(s) so that such other Party may seek an appropriate
protective order and/or waive compliance with the terms of this Section 5.13. 
Notwithstanding the terms of this Section 5.13, if, in the absence of a
protective order or the receipt of a waiver hereunder, a Party is nonetheless,
in the opinion of its counsel, compelled to disclose information concerning the
other Party to any tribunal or else stand liable for contempt or suffer other
censure or penalty, such Party may disclose such information to such tribunal
without liability hereunder.  If this Agreement is terminated in accordance with
this Agreement, each Party agrees to promptly return to the other, promptly upon
request, all confidential materials, and all copies thereof, which have been
furnished to it in connection with the transactions contemplated hereby.  For
the avoidance of doubt, (1) either Party may provide its (or any of its
Affiliates’) shareholders and creditors with a general description of this
Agreement and any related transactions and (2) Confidential Information is
deemed to be designated as confidential and proprietary.

 

(b)                             Notwithstanding the foregoing (1) any reports,
memoranda, or other materials prepared by a Party or at its direction containing
or otherwise reflecting Confidential Information may be maintained by such
Party, but will be kept confidential subject to the terms of this Agreement;
(2) each Party may retain one copy of the Confidential Information for
regulatory or record-keeping purposes, although any Confidential Information not
so returned shall remain subject to this Agreement, and (3) no Party is
obligated to search archived electronic back up files or its computer systems
for any Confidential Information in order to purge such information from its or
its employees or other representative’s archived files, so long as the foregoing
remains subject to the terms of this Agreement.

 

(c)                              The Parties shall not, without the other
Party’s prior written authorization, publicize, disclose, or allow disclosure of
any information about the other Party, its present or former partners, managing
directors, directors, officers, employees, agents or clients, its or their
business and financial affairs, personnel matters, operating procedures,
organization responsibilities, marketing matters and policies or procedures,
with any reporter, author, producer or similar Person or entity, or take any
other action seeking to publicize or disclose any such information in any way
likely to result in such information being made available to the general public
in any form, including books, articles or writings of any other kind, as well as
film,

 

27

--------------------------------------------------------------------------------


 

videotape, audiotape, or any other medium except as required by Applicable
Requirements.

 

(d)                             The obligations under this Section 5.13 shall
survive the termination of this Agreement.

 

Section 5.14                               Required Announcements. 
Notwithstanding anything in this Agreement to the contrary, each party agrees
not to disclose the content of this Agreement unless such party is advised by
its external counsel that such disclosure is required by Applicable
Requirements; provided that, to the extent practicable, the disclosing party
shall (i) notify the other party of such intended disclosure prior thereto and,
where applicable, work in good faith to tailor any such disclosure only to that
which is required under Applicable Requirements and (ii) redact any such
disclosure to the extent constituting confidential or privileged communications
with any Governmental Entity or communications subject to attorney-client
privilege.

 

Section 5.15                               Cooperation.

 

(a)                             The Subservicer and MSR Owner acknowledge that
the arrangement contemplated by this Agreement permits the MSR Owner, in its
sole discretion, to seek to refinance each Mortgage Loan through one or more
other Persons.

 

(b)                             The Subservicer shall reasonably cooperate with
the MSR Owner [***] to insert flyers into certain Mortgagor’s billing
statements.

 

(c)                              The Subservicer shall as promptly as
practicable provide, upon the request of the MSR Owner, such data and
information relevant to the portfolio defense services under this Agreement that
is able to be obtained from the Subservicer’s origination and servicing systems
including, but not limited to, the Loansphere MSP servicing platform.  To the
extent fulfillment of the MSR’s Owner’s request would cause the Subservicer to
incur internal or out-of pocket costs that would, in the aggregate with any
other data/information request(s), exceed $[***] per calendar month to comply
with such requests, the Subservicer shall as promptly as practicable notify MSR
Owner of the costs related thereto, with a statement of work identifying such
work and costs related thereto, together with supporting information and
documentation with respect to such costs. Promptly following receipt from
Subservicer of such statement of work, MSR Owner and Subservicer shall consult
and collaborate with each other to finalize a statement of work that is mutually
agreeable to both parties, and after such discussions, the MSR Owner shall
either (x) instruct Subservicer to proceed with fulfilling such request by
execution of such statement of work and MSR Owner shall be responsible for
reimbursing Subservicer for the costs identified in such statement of work based
on the terms specified in the statement of work or (y) decline to make such
request to the Subservicer.

 

(d)                             To the extent any Mortgagor contacts the
Subservicer and make any inquiry regarding [***], Subservicer shall not,
directly or indirectly, make any negative or disparaging statements [***]
maligning, ridiculing, defaming, or otherwise speaking ill [***], and their
respective business affairs, practices or policies, standards, and/or
reputation.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

(e)                              In connection with inserting flyers into
Mortgagor’s billing statements as described in Section 5.15(b), (i) [***],
(ii) such flyers shall comply with all applicable legal and regulatory
requirements and (iii) the MSR Owner shall reimburse the Subservicer for the
actual and reasonable internalized costs incurred to insert such flyers into the
applicable Mortgagor’s statement(s) with a [***] percent ([***]%) premium added
thereon plus all actual and reasonable out-of-pocket costs related thereto.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Subservicer and the MSR Owner have caused their names to
be signed hereto by their respective officers thereunto duly authorized as of
the date first above written.

 

 

NEW RESIDENTIAL MORTGAGE LLC

 

 

 

 

 

 

 

By:

/s/ Nicola Santoro, Jr.

 

 

Name:

Nicola Santoro, Jr.

 

 

Title:

Chief Financial Officer and Chief Operating Officer

 

Signature Page to Portfolio Defense Agreement

 

--------------------------------------------------------------------------------


 

 

PHH MORTGAGE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Richard J. Bradfield

 

 

Name:

Richard J. Bradfield

 

 

Title:

Sr. Vice President

 

Signature Page to Portfolio Defense Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
(Form of Confirmatory Assignment)

 

[DATE]

 

PHH Mortgage Corporation (the “Transferor”), hereby confirms its assignment,
conveyance and transfer to New Residential Mortgage LLC (the “Transferee”),
under that certain MSR Portfolio Defense Agreement, dated as of [        ] (the
“Portfolio Defense Agreement”), between Transferor and Transferee, of all of the
Transferor’s right, title and interest in, to and under the Servicing Rights
related to each mortgage loan set forth in Annex A attached hereto and all
proceeds thereof. Capitalized terms used and not defined in this instrument have
the meanings assigned to them in the Portfolio Defense Agreement.

 

 

PHH MORTGAGE CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1
(Form of Report)

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2
(Form of Report)

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C
(Representations and Warranties)

 

(a)                                 Subservicer is the sole owner of all right,
title and interest in and to the related Servicing Rights free and clear of all
liens, has the right to assign and transfer, the Servicing Rights as of the
Agency Delivery Date.  The sale, transfer and assignment by the Subservicer to
the MSR Owner of the Servicing Rights and the related documents, and the
instruments required to be executed by the Subservicer and delivered to the MSR
Owner pursuant to the Applicable Requirements, are, and will be on the Agency
Delivery Date, valid and enforceable in accordance with their terms and will
effectively vest in the MSR Owner good and marketable title to the Servicing
Rights and the related documents, free and clear of any and all liens, claims,
or encumbrances.

 

(b)                                 With respect to each Defended Loan and
related Servicing Rights, the related Data Tape provided to the MSR Owner is
true, complete and accurate.

 

(c)                                  All unreimbursed Advances were made in
accordance with the applicable Servicing Agreement, are fully transferable, have
not been repaid in whole or in part, are not subject to any subordination,
rescission, set-off, counterclaim, defense, waiver or amendment that could
reasonably be asserted against Subservicer arising out of the failure of
Subservicer or any of its vendors, subservicers or agents to comply with
Applicable Requirements, and Subservicer has not received any written notice
from any Agency or any other Person in which such Agency or other Person
disputes or denies a claim by Subservicer for reimbursement in connection with
any such Advance. No Advance has been sold, transferred, assigned or pledged by
Subservicer to any Person. Subservicer has not taken any action that, or failed
to take any action the omission of which, would materially impair the rights of
MSR Owner with respect to any such Advance. Each Advance has supporting backup
documentation, if applicable, in original or imaged form maintained in
accordance with Applicable Requirements, and the Subservicer has not received
any notice from the applicable Agency, any Insurer or any other Person in which
such Person disputes or denies a claim by the Subservicer for reimbursement in
connection with any such Advance. There are no proceedings pending, or, to the
best of Subservicer’s knowledge, threatened, wherein any governmental agency has
(A) alleged that any Advances are illegal or unenforceable, (B) asserted the
invalidity of any Advances or (C) sought any determination or ruling that might
adversely affect the payment or enforceability of any Advances.

 

(d)                                 Except for any Trailing Loan Documents which
have been submitted for recording and have not yet been returned by the
applicable recording office or which constitute trailing title insurance
policies, the Mortgage File for each Mortgage Loan collectively contains all
documents and instruments required for servicing such Mortgage Loan in all
material respects in accordance with the related Servicing Agreement.  All
books, records and accounts of the Subservicer and the Subservicer’s document
custodian with respect to the Servicing Rights and the Defended Loans are true,
complete, properly maintained, and accurately reflect the subject matter thereof
in accordance with industry standards such that the MSR Owner will not incur a
Loss after the Agency Delivery Date as a result of any deficiency in any
Mortgage File.  Any written allegation of an improper act or omission by the
Subservicer that has been received by the Subservicer from any Mortgagor is part
of the related Subservicer’s servicing records.

 

(e)                                  As of the Agency Delivery Date, each
Defended Loan, Servicing Right and Advance conforms to the Applicable
Requirements, and each Defended Loan was eligible for sale to,

 

C-1

--------------------------------------------------------------------------------


 

insurance by, or pooling to back securities issued or guaranteed by, or
participation certificates issued by, the applicable Agency or other Person upon
such sale, issuance of insurance or pooling, if any.  There has been no improper
act or omission or alleged improper act or omission, or error by the Subservicer
with respect to the origination, underwriting or servicing of any of the
Defended Loans.  Each Defended Loan has been originated, underwritten and
serviced by Subservicer in compliance with all Applicable Requirements and
Accepted Servicing Practices. All collection efforts by or on behalf of the
Subservicer have been performed timely, prudently and in compliance with all
Applicable Requirements and Accepted Servicing Practices.

 

(f)                                   As of the Agency Delivery Date, there are
no contracts affecting the Servicing Rights to which MSR Owner is or will be
bound by or to, except as contemplated hereby or caused to exist by MSR Owner,
nor shall Subservicer enter into any such contracts following the Agency
Delivery Date without the consent of MSR Owner, other than as permitted or
contemplated by the related Agency Guidelines, and no other party has any
interest in the Defended Loans or the Servicing Rights except the related
Agency, or otherwise as contemplated hereby.

 

(g)                                  As of the Agency Delivery Date, none of the
Defended Loans are loans subject to interest rate subsidies or special escrow
arrangements.

 

(h)                                 As of the Agency Delivery Date, no Defended
Loan is subject to the provisions of the Home Ownership and Equity Protection
Act of 1994, as amended (“HOEPA”), or has an “annual percentage rate” or “total
points and fees” payable by the borrower that exceeds the applicable thresholds
defined under HOEPA and its implementing regulations, including 12 C.F.R. §
1026.32(a)(1)(i) and (ii).  No Defended Loan is a “high cost” mortgage loan,
“covered” mortgage loan, “high risk home” mortgage loan, or “predatory” mortgage
loan or any other comparable term, no matter how defined under any federal,
state or local law, provided that this determination shall be made with respect
to the relevant state or local law, regardless of the effect of any available
federal preemption, other than exemptions specifically provided for in the
relevant state or local law.  No Defended Loan is a High Cost Loan or Covered
Loan, as applicable (as such terms are defined in the current Standard & Poor’s
LEVELS® Glossary Revised, Appendix E).

 

(i)                                     All Defended Loans shall be properly
registered in MERS prior to the Agency Delivery Date.

 

(j)                                    Prior to the applicable Agency Delivery
Date, Subservicer has serviced all of the Defended Loans in accordance with
Accepted Servicing Practices.

 

(k)                                 As of the Agency Delivery Date, no Defended
Loan is in litigation or in bankruptcy.

 

(l)                                     As of the Agency Delivery Date, no
Defended Loan is a Higher Priced Defended Loan as defined in either
(i) Section B2-1.4-02 of the Fannie Mae Single Family Selling Guide (as updated
from time to time by Fannie Mae) or (ii) in the Glossary of the Freddie Mac
Single Family Subservicer/Servicer Guide (as updated from time to time by
Freddie Mac), as applicable.

 

(m)                             No Defended Loan is subject to any rights of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the related Mortgage Note or
Mortgage, or the exercise of any right thereunder, render either such Mortgage
Note or such Mortgage unenforceable by the Subservicer or the MSR Owner, in
whole or in part, or subject to

 

C-2

--------------------------------------------------------------------------------


 

any right of rescission, set-off, counterclaim or defense, including the defense
of usury, and no such right of rescission, set-off, counterclaim, or defense has
been asserted with respect thereto.

 

(n)                                 The full original principal amount of each
Defended Loan (net of any discounts) has been fully advanced or disbursed to the
Mortgagor named therein, there is no requirement for future advances thereunder,
and any and all requirements as to completion of any on-site or off-site
improvements have been satisfied.

 

(o)                                 Each Mortgage has been duly acknowledged and
recorded or sent for recordation and is a valid and subsisting first lien, and
each related Mortgaged Property is free and clear of all encumbrances and liens
having priority over the lien of the related Mortgage, except for (i) liens for
real estate taxes and special assessments not yet due and payable,
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording, acceptable to mortgage
lending institutions generally, and (iii) other matters to which like properties
are commonly subject which do not interfere with the benefits of the security
intended to be provided by such Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.  There are no delinquent tax or
assessment liens against any Mortgaged Property.  All tax identifications and
property descriptions in each Mortgage are legally sufficient.

 

(p)                                 There is no default, breach, violation or
event of acceleration existing under any Defended Loan, and no event has
occurred that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration.  Neither the Subservicer nor any originator or prior servicer has,
except in accordance with Applicable Requirements, (i) agreed to any material
modification, extension or forbearance in connection with any Mortgage Note or
Mortgage, (ii) released, satisfied or canceled any Mortgage Note or Mortgage in
whole or in part or released any party thereto in whole or in part,
(iii) subordinated any Mortgage in whole or in part, (iv) released any Mortgaged
Property in whole or in part from the lien of any Mortgage or (v) induced,
solicited or knowingly received any advance of funds by a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required under
the Defended Loan.

 

(q)                                 Each Defended Loan, if required by the
applicable Agency, is, or prior to the applicable Agency Delivery Date will be,
insured as to payment defaults by a policy of primary mortgage guaranty
insurance and/or pool insurance in the amount required, and by an insurer
approved, by such Agency, and all provisions of such primary mortgage guaranty
insurance policy and/or pool insurance policy have been and are being complied
with, such policy is in full force and effect and all premiums due thereunder
have been paid.  As to each mortgage insurance (including, without limitation,
any private mortgage insurance), pool insurance or guaranty certificate, the
Subservicer have complied with applicable provisions of the insurance or
guaranty contract and federal statutes and regulations, all premiums or other
charges due in connection with such insurance or guaranty have been paid, there
has been no act or omission which would or may invalidate any such insurance or
guaranty with respect to the Subservicer, there has been no event or condition
which may result in the revocation, cancellation or expiration of such coverage,
and the insurance or guaranty is or, when issued, will be, and will remain in
full force and effect with respect to each Defended Loan.  There are no
defenses, counterclaims, or rights of set-off against the Subservicer affecting
the validity or enforceability of any mortgage insurance, pool insurance or
guaranty with respect to any Defended Loan.  All appropriate disclosures related
to such mortgage insurance, pool insurance or guaranty were accurately prepared
and have been timely provided to each Mortgagor in compliance with the Accepted
Servicing Practices.

 

C-3

--------------------------------------------------------------------------------


 

(r)                                    The Subservicer has filed in a timely
manner all reports required by the Agencies, Agency Guidelines and other
Applicable Requirements with respect to the Defended Loans and the Servicing
Rights.

 

(s)                                   The Subservicer (a) has timely remitted or
otherwise made available to each Agency (i) all principal and interest payments
received to which such Agency is entitled under the Applicable Requirements,
including without limitation any guaranty fees, and (ii) all advances of
principal and interest payments required by Applicable Requirements, and (b) has
properly prepared and timely submitted to each Agency all reports in connection
with such payments required by Applicable Requirements.

 

(t)                                    All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments and
ground rents relating to the Defended Loans that were due on or prior to the
Agency Delivery Date have been timely paid by the Subservicer or a prior
servicer in compliance with Accepted Servicing Practices to the extent such
items are required to have been paid pursuant to Applicable Requirements and
there is no lien against the Mortgaged Property with respect such items.

 

(u)                                 To the best of the Subservicer’s knowledge,
there exists no physical damage to any Mortgaged Property from fire, flood,
mold, windstorm, earthquake, tornado, hurricane or any other similar casualty,
which physical damage is not adequately insured against or would materially and
adversely affect the value or marketability of any Defended Loan, the Servicing
Rights, any Mortgaged Property or the eligibility of any such Defended Loan for
insurance benefits by any related insurer. To the best of the Subservicer’s
knowledge, there is no proceeding pending for the total or partial condemnation
of, or eminent domain with respect to, any Mortgaged Property.

 

(v)                                 No fraudulent action has occurred on the
part of Subservicer, originator, any prior servicer or, to the best of
Subservicer’s knowledge, any other Person (including without limitation any
borrower, appraiser, builder or developer, credit reporting agency, settlement
agent, realtor, broker or correspondent) in connection with the origination
and/or servicing of any Defended Loan, any Agency requirements or the
application of any insurance proceeds with respect to a Defended Loan or the
Mortgaged Property.

 

(w)                               To the Subservicer’s knowledge, no Mortgagor
is, or at any time on or after the date the related Mortgage Note was executed
has been, identified by the Office of Foreign Assets Control of the United
States Department of Treasury as a specially designated national or blocked
person.

 

(x)                                 Solely with respect to any Additional Loan,
as of the Agency Delivery Date, there is no Additional Loan for which the
Subservicer has chosen not to exercise the Subservicer’s right to repurchase
such Additional Loan from the mortgage pool associated with this sale
contemplated by this Agreement.

 

(y)                                 With respect to any Servicing Rights solely
related to any Additional Loan, the Subservicer used no adverse selection
procedures in selecting the Servicing Rights from among the outstanding
first-lien residential mortgage loan Servicing Rights owned by it which were
available for inclusion on the related Agency Delivery Date.

 

(z)                                  With respect to each Defended Loan,
Subservicer has no actual notice, including

 

C-4

--------------------------------------------------------------------------------


 

any notice received from any Agency, or any reason to believe, that, other than
in the normal course of Subservicer’s business, any circumstances exist that
would result in Subservicer being liable to such Agency for any amount due which
would reasonably be expected to have a material adverse effect by reason of:
(i) any breach of servicing obligations or breach of mortgage selling warranty
to such Agency under servicing agreements relating to any Defended Loan
(including any unmet mortgage repurchase obligation), (ii) any unperformed
obligation with respect to any Defended Loan that Subservicer is servicing for
such Agency under the regular servicing option or other mortgages subject to
recourse agreements, (iii) any loss or damage to such Agency by reason of any
inability to transfer to a purchaser of the servicing rights Subservicer’s
selling and servicing representations, warranties and obligations, or (iv) any
other unmet obligations to such Agency under a servicing contract relating to
any Defended Loan with an Agency.

 

C-5

--------------------------------------------------------------------------------


 

EXHIBIT D
(Data Tape Fields)

 

1.                                      Loan Number

2.                                      Product

3.                                      Agency Final UPB (when svg transferred)

4.                                      Settlement UPB

5.                                      UPB Difference Note Rate

6.                                      Net Service Fee

7.                                      Pricing Date

8.                                      Sale Date

9.                                      Exclusion Reason

10.                               FICO_SCORE_BLENDED LTV

11.                               Original Loan Amount

12.                               Remittance Type

13.                               HARP_FLAG

14.                               GN1 vs GN II Indicator

15.                               PPTY_ST

16.                               Escrow Flag

17.                               Investor Fund Date

18.                               Program Number

19.                               Custodian

20.                               Agency Loan Type

21.                               ARM Max Rate

22.                               ARM MIN RATE

23.                               ARM Index used

24.                               ARM_Initial_Change_Cap

25.                               ARM Life Adjustment Cap

26.                               ARM Margin

27.                               ARM Periodic Change Cap

28.                               Escrow Balance Balloon Flag

29.                               Borrower Name

30.                               Original CLTV

31.                               Calculated LTV

32.                               First Payment Due Date

33.                               Original Maturity Date

34.                               Next Payment Due Date

35.                               Origination Date

36.                               GFEE

37.                               IO Flag

38.                               Interest Only Term

39.                               Lien Position

40.                               Investor Loan Number

41.                               Loan Purpose

42.                               Mortgage Insurance Co

43.                               Mortgage Insurance Coverage Percentage

 

D-1

--------------------------------------------------------------------------------


 

44.                               Original Occupancy Status

45.                               Origination Channel

46.                               Monthly T and I Payment

47.                               Monthly P and I Payment

48.                               Address Number of Colateral Property

49.                               Address Str Name of Colateral Property

50.                               City of the Collateral Property

51.                               Property type

52.                               Number of Units

53.                               Zip Code of Collateral Property

54.                               Term of Loan at Origination

55.                               Original Appraisal Value

56.                               Original Purchase Price of Property

57.                               T_AND_I_MONTHLY_AMOUNT

58.                               Loan Mod Flag

59.                               Origination Pricing Date

60.                               Relo Flag

61.                               Prior Loan Number

62.                               Foreclosure Flag

63.                               Bankruptcy Flag

64.                               Litigation Flag

65.                               > 60 Days Late

66.                               Included in Transfer?

67.                               Pool Number

68.                               ARM_INDICATOR

69.                               Prior Loan Svg Strip

70.                               Svg Pricing Grid (30 / 15 / ARM)

71.                               Prior Loan Payoff Amount

72.                               transfer type

73.                               delivery date

74.                               transfer status

75.                               LPMI

 

D-2

--------------------------------------------------------------------------------